Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151959                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 151959
                                                                    COA: 320032
                                                                    Huron CC: 13-305667-FH
  RONALD MATTHEW HARTMAN, JR.,
          Defendant-Appellee.

  ________________________________________/

         On order of the Court, the application for leave to appeal the May 19, 2015
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE that part of the Court of Appeals
  judgment that found the evidence insufficient to convict the defendant of possession of
  methamphetamine, MCL 333.7403(2)(b)(i), and we REINSTATE that conviction, for the
  reasons stated in the Court of Appeals dissenting opinion.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 9, 2015
           a1202
                                                                               Clerk